DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23 and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over German Document No. 10 2013 008 978 to Grϋterisch, Japanese Document No. 2014-177052 to Sugimoto, and Patent Application No. 2015/0158635 to Gum et al.
Regarding claim 15, Grϋterisch discloses a flexible pouch comprising a pouch-forming structure including first and second opposing body panels (4, 5), first and second opposing side gussets (6, 7), and a plurality of interior gussets (16; Fig. 5), each of the first and second side gussets being joined to the first body panel and the second body panel, each of the plurality of 
It is noted that providing a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto and discussed above, meets the structure implied by the functional recitation “wherein the stand-up flexible pouch is configured to have the bottom gusset form a flat bottom in an upright configuration, the flat bottom extending between the first and second body panels, the flat bottom further extending between the first and second side gussets, the flat bottom having an interior surface and an exterior surface, the entire exterior surface of the flat bottom is configured to contact a flat surface when in an upright configuration”.
Furthermore, Grϋterisch and Sugimoto disclose the claimed invention, as discussed above.  The combination of Grϋterisch and Sugimoto, especially discloses the pouch having a top portion opposite a bottom gusset.  Moreover, Grϋterisch especially discloses the top portion 
Regarding claim 16, Grϋterisch discloses the plurality of interior gussets is exactly two interior gussets (Fig. 5).
	Regarding claim 17, Grϋterisch, Sugimoto, and Gum et al. disclose the claimed invention, as discussed above, except for the plurality of interior gusset is a least four interior gussets.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least four interior gussets in the Grϋterisch pouch, since it has been held that mere duplication of the essential working parts (in this case, interior gussets) of a device involves only routine skill in the art.
	Regarding claim 18, providing at least four interior gussets in the Grϋterisch pouch, as discussed above, meets the recitation “the stand-up flexible pouch forms at least three compartments.”
	Regarding claim 19, Grϋterisch discloses the top portion further include a line of weakness (23, 24).
	Regarding claim 20, Grϋterisch discloses each line of weakness (23, 24) includes a reclosure (paragraph [0042]).  Therefore, using zippers for the reclosures in Grϋterisch, as in Gum et al. and discussed above, meets the recitation “the at least one recloseable zipper is at least two recloseable zippers and wherein the top portion further includes a line of weakness.”
	Regarding claim 21, providing a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side 
	Regarding claim 22, providing a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto and discussed above, meets the recitation “the first and second side gussets are joined to the bottom gusset.”
	Regarding claim 23, Grϋterisch, Sugimoto, and Gum et al. disclose the claimed invention, as discussed above, except for the joining of a plurality of interior gussets to the bottom gusset.  Sugimoto teaches that it is known in the art to join a plurality of interior gussets (5) to the bottom gusset in an analogous pouch (Fig. 5; Abstract; paragraphs [0009], [0015], [0030]).  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to join a plurality of interior gussets to the bottom gusset in the modified Grϋterisch pouch, as in Sugimoto, in order to separate the bottom of the compartments from each other.
	Regarding claim 38, Grϋterisch discloses including at least one pouring mechanism to assist in dispensing product from the pouch (paragraphs [0025], [0042]).
	Regarding claim 39, Grϋterisch discloses the plurality of compartments is exactly two compartments (Fig. 5).
	Regarding claim 40, Grϋterisch discloses each of the plurality of compartments has an individual opening (perforations 23, 24).
	Regarding claim 41, Grϋterisch discloses the pouch comprises polymeric materials (paragraph [0020]).
	Regarding claim 42, Grϋterisch discloses the pouch comprises a metallized polymeric material (paragraph [0020]).
	Regarding claim 43, Grϋterisch, Sugimoto, and Gum et al. disclose the claimed invention, as discussed above.  Grϋterisch especially discloses the first and second opposing 
	Regarding claim 44, Grϋterisch, Sugimoto, and Gum et al. disclose the claimed invention, as discussed above.  Except for the zippers including a slider.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the zippers with sliders in the modified Grϋterisch pouch, since it was known in the art that sliders facilitate opening and closing of zippers.

Claims 29-33, 46-53, 55, 56, 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over German Document No. 10 2013 008 978 to Grϋterisch, Japanese Document No. 2014-177052 to Sugimoto, European Patent Office Document No. 2 332 853 to Overmϋller et al., and Patent Application No. 2015/0158635 to Gum et al.
	Regarding claim 29, Grϋterisch discloses a flexible pouch comprising a pouch-forming structure including first and second opposing body panels (4, 5), first and second opposing side gussets (6, 7) and a plurality of interior gussets between the first body panel and the second body panel (16; Fig. 5), each of the first and second side gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being located between the first side gusset and the second side gusset, wherein the plurality of interior gussets divides an interior of the pouch into a plurality of compartments (2, 3).  However, Grϋterisch does not disclose a bottom gusset extending between the first body panel and the 
	It is noted that providing a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto and discussed above, meets the structure implied by the functional recitation “wherein the stand-up flexible pouch is configured to have the bottom gusset form a flat bottom in an upright configuration, the flat bottom extending between the first and second body panels, the flat bottom further extending between the first and second side gussets, the flat bottom having an interior surface and an exterior surface, the entire exterior surface of the flat bottom is configured to contact a flat surface when in an upright configuration”.
	Moreover, Grϋterisch and Sugimoto disclose the claimed invention, as discussed above, except for at least one line of a weakness extending from the first body panel around the bottom gusset and to the second body panel.  Overmϋller et al. teaches that it is known in the art to provide a line of weakness in an analogous pouch-forming structure, wherein the line of weakness extends from the first body panel around the bottom and to the second body panel. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a line of weakness in the modified Grϋterisch pouch, wherein the line of weakness extends from the first body panel around the bottom, which 
	Furthermore, Grϋterisch and Sugimoto disclose the claimed invention, as discussed above.  The combination of Grϋterisch and Sugimoto, especially discloses the pouch having a top portion opposite a bottom gusset.  Grϋterisch especially discloses the top portion includes a reclosure for each compartment (paragraphs [0026] and [0042] in the previously cited machine translation of Grϋterisch).  However, it is unclear in Grϋterisch if the reclosure is a zipper.  Gum et al. teaches that it is known in the art to provide zippers as reclosures (resealable closures) in an analogous pouch (paragraph [0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use zippers for the reclosures in Grϋterisch, as in Gum et al., in order to permit closing of the pouch after initial opening.
	Regarding claim 30, providing a line of weakness in the modified Grϋterisch pouch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as in Overmϋller et al. and discussed above, meets the recitation “the line of weakness extends from an edge of the first body panel to an edge of the second body panel.”
	Regarding claim 31, providing a line of weakness in the modified Grϋterisch pouch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as in Overmϋller et al. and discussed above, meets the recitation “exactly one line of weakness.”
	Regarding claim 32, Grϋterisch, Sugimoto, Overmϋller et al., and Gum et al. disclose the claimed invention, as discussed above, except for a plurality of lines of a weakness, each of the plurality of lines of weakness extending from the first body panel around the bottom gusset and to the second body panel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of interior gussets in 
	Regarding claim 33, providing a plurality of lines of weakness in the modified Grϋterisch pouch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as discussed above regarding claim 32, meets the recitation “each of the plurality of line of weakness extends from an edge of the first body panel to an edge of the second body panel”.
	Regarding claim 46, Grϋterisch discloses including at least one pouring mechanism to assist in dispensing product from pouch (paragraphs [0025], [0042]).
	Regarding claim 47, Grϋterisch discloses the plurality of compartments is exactly two compartments (Fig. 5).
	Regarding claim 48, Grϋterisch, Sugimoto, Overmϋller et al., and Gum et al. disclose the claimed invention, as discussed above, except for the pouch forming at least three compartments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form three compartments in the modified Grϋterisch pouch, since it has been held that mere duplication of the essential working parts (in this case, compartments) of a device involves only routine skill in the art.
	Regarding claim 49, Grϋterisch discloses each of the plurality of compartments has an individual opening (perforations 23, 24).
	Regarding claim 50, Grϋterisch discloses the pouch comprises polymeric materials (paragraph [0020]).

	Regarding claim 52, Grϋterisch, Sugimoto, Overmϋller et al., and Gum et al. disclose the claimed invention, as discussed above.  Grϋterisch especially discloses the first and second opposing side gussets being smoothly integrated with each other without visible seaming (Fig. 5).  Moreover, the combination of Grϋterisch and Sugimoto, as discussed above, meets the structure implied by the product-by-process recitation “the first opposing body panel, the second opposing body panel and the bottom gusset are formed from an individual sheet” insofar as the recitation encompasses a first body panel, a second body panel and a bottom gusset being cut from an individual sheet and attached to each other to provide “the first opposing body panel, the second opposing body panel and the bottom gusset”.
	Regarding claim 53, Grϋterisch, Sugimoto, Overmϋller et al., and Gum et al. disclose the claimed invention, as discussed above.  Except for the zippers including a slider.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the zippers with sliders in the modified Grϋterisch pouch, since it was known in the art that sliders facilitate opening and closing of zippers.
	Regarding claim 55, Grϋterisch discloses the plurality of interior gussets is exactly two interior gussets (Fig. 5).
	Regarding claim 56, Grϋterisch discloses the top portion further include a line of weakness (23, 24).
Regarding claim 77, Grϋterisch discloses a flexible pouch comprising a pouch-forming structure including first and second opposing body panels (4, 5), first and second opposing side gussets (6, 7) and a plurality of interior gussets between the first body panel and the second body panel (16; Fig. 5), each of the first and second side gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being located 
	It is noted that providing a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto and discussed above, meets the structure implied by the functional recitation “wherein the stand-up flexible pouch is configured to have the bottom gusset form a flat bottom in an upright configuration, the flat bottom extending between the first and second body panels, the flat bottom further extending between the first and second side gussets, the flat bottom having an interior surface and an exterior surface, the entire exterior surface of the flat bottom is configured to contact a flat surface when in an upright configuration”.
	Moreover, Grϋterisch and Sugimoto disclose the claimed invention, as discussed above, except for at least one line of a weakness extending from the first body panel around the bottom gusset and to the second body panel.  Overmϋller et al. teaches that it is known in the art to provide a line of weakness in an analogous pouch-forming structure, wherein the line of weakness extends from the first body panel around the bottom and to the second body panel. It 
	Furthermore, Grϋterisch and Sugimoto disclose the claimed invention, as discussed above.  The combination of Grϋterisch and Sugimoto, especially discloses the pouch having a top portion opposite a bottom gusset.  Grϋterisch especially discloses the top portion includes a reclosure for each compartment (paragraphs [0026] and [0042] in the previously cited machine translation of Grϋterisch).  However, it is unclear in Grϋterisch if the reclosure is a zipper.  Gum et al. teaches that it is known in the art to provide zippers as reclosures (resealable closures) in an analogous pouch (paragraph [0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use zippers for each of the reclosures in Grϋterisch, as in Gum et al., in order to permit closing of each compartment after initial opening, which meets the recitation “the top portion including at least two reclosable zippers”.
	Regarding the last clause in claim 77, Grϋterisch discloses the plurality of compartments is exactly two compartments (Fig. 5) and each of the plurality of compartments has an individual opening (perforations 23, 24).
Regarding claim 78, providing a line of weakness in the modified Grϋterisch pouch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as in Overmϋller et al. and discussed above, meets the recitation “the line of weakness extends from an edge of the first body panel to an edge of the second body panel.”

Claims 57-65 are rejected under 35 U.S.C. 103 as being unpatentable over German Document No. 10 2013 008 978 to Grϋterisch, Japanese Document No. 2014-177052 to Sugimoto, and Patent Application No. 2015/0158635 to Gum et al.
	Regarding claim 57, Grϋterisch discloses a flexible pouch comprising a pouch-forming structure including first and second opposing body panels (4, 5), first and second opposing side gussets (6, 7), and a plurality of interior gussets (16; Fig. 5), each of the first and second side gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being located between the first side gusset and the second side gusset, wherein the plurality of interior gussets divides an interior of the pouch into a plurality of compartments (2, 3).  However, Grϋterisch does not disclose a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets.  Sugimoto teaches that it is known in the art to provide a bottom gusset (4) extending between a first body panel and a second body panel, and the bottom gusset extending between first and second side gussets in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto, in order to provide the pouch with a “square bottom part” (see the Abstract, paragraphs [0009] and [0015] in the previously cited machine translation of Sugimoto).  
	It is noted that providing a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto and discussed above, meets the structure implied by the functional recitation “wherein the stand-up flexible pouch is configured to have the bottom gusset form a flat bottom in an upright configuration, the flat bottom extending between the first 
	Furthermore, Grϋterisch and Sugimoto disclose the claimed invention, as discussed above.  The combination of Grϋterisch and Sugimoto, especially discloses the pouch having a top portion opposite a bottom gusset, wherein the stand-up flexible pouch forms an enclosed space (between compartments 2, 3; Fig. 5) between a first one of the plurality of interior gussets, a second one of the plurality of gussets, the bottom gusset and the top portion.  Moreover, Grϋterisch especially discloses the top portion includes a reclosure for each compartment (paragraphs [0026] and [0042] in the previously cited machine translation of Grϋterisch).  However, it is unclear in Grϋterisch if the reclosure is a zipper.  Gum et al. teaches that it is known in the art to provide zippers as reclosures (resealable closures) in an analogous pouch (paragraph [0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a zipper for the reclosure for each compartment in Grϋterisch, as in Gum et al., in order to permit closing of the pouch after initial opening.  Also, using a zipper for the reclosure for each compartment in Grϋterisch, as in Gum et al. and discussed above, meets the recitation “the enclosed space not being accessible by the at least one recloseable zipper” insofar as the enclosed space within the tubular partition (16; Fig. 5) in Grϋterisch is outside of the compartments (2, 3) having the reclosures.
	Regarding claim 58, Grϋterisch discloses the plurality of interior gussets is exactly two interior gussets (Fig. 5).
	Regarding claim 59, Grϋterisch discloses the plurality of compartments is exactly two compartments (Fig. 5).
	Regarding claim 60, Grϋterisch, Sugimoto, and Gum et al. disclose the claimed invention, as discussed above, except for the pouch forming at least three compartments.  It 
	Regarding claim 61, Grϋterisch discloses each line of weakness (23, 24) includes a reclosure (paragraph [0042]).  Therefore, using zippers for the reclosures in Grϋterisch, as in Gum et al. and discussed above, meets the recitation “the at least one recloseable zipper is at least two recloseable zippers and wherein the top portion further includes a line of weakness.”	Regarding claim 62, Grϋterisch discloses each of the plurality of compartments has an individual opening (perforations 23, 24).
	Regarding claim 63, Grϋterisch discloses the pouch comprises a metallized polymeric material (paragraph [0020]).
	Regarding claim 64, Grϋterisch, Sugimoto, and Gum et al. disclose the claimed invention, as discussed above.  Grϋterisch especially discloses the first and second opposing side gussets being smoothly integrated with each other without visible seaming (Fig. 5).  Moreover, the combination of Grϋterisch and Sugimoto, as discussed above, meets the structure implied by the product-by-process recitation “the first opposing body panel, the second opposing body panel and the bottom gusset are formed from an individual sheet” insofar as the recitation encompasses a first body panel, a second body panel and a bottom gusset being cut from an individual sheet and attached to each other to provide “the first opposing body panel, the second opposing body panel and the bottom gusset”.
	Regarding claim 65, Grϋterisch, Sugimoto, and Gum et al. disclose the claimed invention, as discussed above.  Except for the zippers including a slider.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the zippers with sliders in the modified Grϋterisch pouch, since it was known in the art that sliders facilitate opening and closing of zippers.
Claims 67-75 are rejected under 35 U.S.C. 103 as being unpatentable over German Document No. 10 2013 008 978 to Grϋterisch, Japanese Document No. 2014-177052 to Sugimoto, European Patent Office Document No. 2 332 8523 to Overmϋller et al., and Patent Application No. 2015/0158635 to Gum et al.
	Regarding claim 67, Grϋterisch discloses a flexible pouch comprising a pouch-forming structure including first and second opposing body panels (4, 5), first and second opposing side gussets (6, 7) and a plurality of interior gussets between the first body panel and the second body panel (16; Fig. 5), each of the first and second side gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being located between the first side gusset and the second side gusset, wherein the plurality of interior gussets divides an interior of the pouch into a plurality of compartments (2, 3).  However, Grϋterisch does not disclose a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets.  Sugimoto teaches that it is known in the art to provide a bottom gusset (4) extending between a first body panel and a second body panel, and the bottom gusset extending between first and second side gussets in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto, in order to provide the pouch with a “square bottom part” (see the Abstract, paragraphs [0009] and [0015] in the previously cited machine translation of Sugimoto).  
	It is noted that providing a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto and discussed above, meets the structure implied by the functional recitation “wherein the stand-up flexible pouch is configured to have the bottom 
	Moreover, Grϋterisch and Sugimoto disclose the claimed invention, as discussed above, except for at least one line of a weakness extending from the first body panel around the bottom gusset and to the second body panel.  Overmϋller et al. teaches that it is known in the art to provide a line of weakness in an analogous pouch-forming structure, wherein the line of weakness extends from the first body panel around the bottom and to the second body panel. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a line of weakness in the modified Grϋterisch pouch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as in Overmϋller et al., in order to assist separating the pouch-forming structure into two separated pouches.
	Furthermore, Grϋterisch, Sugimoto, and Overmϋller et al. disclose the claimed invention, as discussed above.  The combination of Grϋterisch and Sugimoto, especially discloses the pouch having a top portion opposite a bottom gusset, wherein the stand-up flexible pouch forms an enclosed space (between compartments 2, 3; Fig. 5) between a first one of the plurality of interior gussets, a second one of the plurality of gussets, the bottom gusset and the top portion.  Grϋterisch especially discloses the top portion includes a reclosure for each compartment (paragraphs [0026] and [0042] in the previously cited machine translation of Grϋterisch).  However, it is unclear in Grϋterisch if the reclosure is a zipper.  Gum et al. teaches that it is known in the art to provide zippers as reclosures (resealable closures) in an analogous pouch (paragraph [0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a zipper for the reclosure for each 
	Regarding claim 68, Grϋterisch discloses the plurality of interior gussets is exactly two interior gussets (Fig. 5).
	Regarding claim 69, Grϋterisch discloses the plurality of compartments is exactly two compartments (Fig. 5).
	Regarding claim 70, Grϋterisch, Sugimoto, Overmϋller et al., and Gum et al. disclose the claimed invention, as discussed above, except for the pouch forming at least three compartments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form three compartments in the modified Grϋterisch pouch, since it has been held that mere duplication of the essential working parts (in this case, compartments) of a device involves only routine skill in the art.
	Regarding claim 71, Grϋterisch discloses the top portion further include a line of weakness (23, 24).
	Regarding claim 72, Grϋterisch discloses each of the plurality of compartments has an individual opening (perforations 23, 24).
	Regarding claim 73, Grϋterisch discloses the pouch comprises a metallized polymeric material (paragraph [0020]).
	Regarding claim 74, Grϋterisch, Sugimoto, Overmϋller et al., and Gum et al. disclose the claimed invention, as discussed above.  Grϋterisch especially discloses the first and second opposing side gussets being smoothly integrated with each other without visible seaming (Fig. 5).  Moreover, the combination of Grϋterisch and Sugimoto, as discussed above, meets the structure implied by the product-by-process recitation “the first opposing body panel, the second 
	Regarding claim 75, Grϋterisch, Sugimoto, Overmϋller et al., and Gum et al. disclose the claimed invention, as discussed above.  Except for the zippers including a slider.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the zippers with sliders in the modified Grϋterisch pouch, since it was known in the art that sliders facilitate opening and closing of zippers.

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.
Applicant remarks and declares that one skilled in the art would not look to the features in the bag of Sugimoto to be used in the bag of Grϋterisch because the “uses or purposes”, as well as the structural and design considerations, of these bags are “vastly different” (Bedrosian 07/13/2020 declaration, paragraphs 7-18).  In particular, Grϋterisch is directed to bag suitable for receiving bulk materials and Sugimoto is directed to shopping bags for retail stores.  Thus, in response to applicant’s arguments and previously submitted declaration (Bedrosian 07/13/2020 declaration, paragraphs 7-18) that one of ordinary skill in the art would not look to combine the bulk material bag of Grϋterisch and the shopping bag of Sugimoto, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In this case, Sugimoto teaches that it is known in the art of multi-chamber bags to provide a square bottom part (Abstract; 
Likewise, in response to applicant’s arguments and declaration (Bedrosian 07/13/2020 declaration, paragraphs 7-18) that one skilled in the art would not look to combine features of Sugimoto that could affect the structural design consideration used in forming the bag of Grϋterisch, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In this case, Sugimoto teaches that it is known in the art of multi-chamber bags to provide a square bottom part (Abstract; paragraphs [0009] and [0015]).  Therefore, it is maintained it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a bottom gusset extending between the first body panel and the second bottom panel, the bottom panel extending between the first and second side gussets in the multi-chamber bag of Grϋterisch, as in Sugimoto.
In response to applicant’s arguments and declaration (Bedrosian 07/13/2020 declaration, paragraphs 7-18) that one skilled in the art would not be motivated, or look to, modify the bottom of the bulk material bag in Grϋterisch by using the shopping bag of Sugimoto because of the different uses/purposes, structural design consideration, and material for forming the Grϋterisch and Sugimoto bags, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In this case, Sugimoto is in the field of applicant’s endeavor, which is a 
Applicant remarks and declares that it would not be desirable to add the line of weakness of Overmϋller to the vented partition wall (16) in the Grϋterisch bag (as disclosed in paragraph [0044] of the Grϋterisch machine translation), in order to separate the Grϋterisch bag into individual bags (Bedrosian 07/13/2020 declaration, paragraph 23).  Applicant further remarks and declares that it would not be desirable to add the line of weakness of Overmϋller to the closed partition wall (16) in the Grϋterisch bag (as disclosed in paragraph [0044] of the Grϋterisch machine translation) because after being divided, because the Grϋterisch bag would not have a desirable material to protect the chamber contents one side of its pouch (Bedrosian 07/13/2020 declaration, paragraphs 23-24).  It is noted that Overmϋller discloses lines of weakness can be formed as score lines or perforation lines (paragraph [0010]).  Therefore, a line of weakness formed as perforation through a partition wall, as in Overmϋller, would not destroy the function of a vented partition wall (16; Fig. 5) in the Grϋterisch bag.  Moreover, a scored line of weakness in a partition wall, as in Overmϋller, would not destroy the function of a closed partition wall (16; Fig. 5) in the Grϋterisch bag.  Therefore, it is maintained that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a line of weakness in the Grϋterisch pouch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as in Overmϋller.

Regarding applicant’s remark that Grϋterisch could not function having venting on multiple side portions because Grϋterisch states that the contents of its bag, after being opened, need to be protected, Grϋterisch clearly discloses the interior of the tubular partition being vented (Fig. 5; paragraph [0044]), which would not expose the outer walls forming the compartments to the atmosphere.
In response to applicant's arguments and declaration that one skilled in the art would not combine, or look to, the features of a flimsy, shapeless bag of Overmϋller and attempt to modify the bulk-material bag of Grϋterisch (Bedrosian 07/13/2020 declaration, paragraphs 25), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  known in the art of multi-chamber bags to provide a line of weakness in an analogous pouch-forming structure, wherein the line of weakness extends from the first body panel around the bottom and to the second body panel.  Therefore, it is maintained that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a line of weakness in the modified, multi-chamber pouch of Grϋterisch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as suggested in Overmϋller et al.
In response to applicant’s argument and declaration that the shapeless bag of Overmϋller is nonanalogous to the bulk materials bag of Grϋterisch (Bedrosian 07/13/2020 declaration, paragraphs 22-25), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In this case, Overmϋller is in the field of applicant’s endeavor, which is a bottom gusset bag with multiple compartments.  Moreover, Overmϋller is reasonably pertinent to the particular problem with which the applicant was concerned, which is separating a multi-compartmented bag into individual bags.
In response to applicant’s argument that the obviousness of combining the flimsy, shapeless plastic material of Overmϋller into the combined bulk-material bag of Grϋterisch, set forth in the Final Office action of 10/05/2020, is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In this case, the previous Final and current Office action takes into account only knowledge which was within the level of ordinary skill in the art of multi-chamber 
The Office action above gives full response to applicant’s remark that Gum does not appear to address the recitation “the enclosed space not being accessible by the at least one reclosable zipper” recited in independent claims 57 and 67.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734